Citation Nr: 0023312	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a bipolar disorder for the period from January 23, 1998, to 
December 28, 1998.

2.  Entitlement to an increased evaluation for a bipolar 
disorder, rated as 50 percent disabling as of December 28, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Denver, 
Colorado, which increased the evaluation for the veteran's 
service-connected bipolar disorder from 10 to 30 percent, 
effective January 23, 1998.  In December 1999, the RO 
increased the evaluation of the veteran's bipolar disorder 
from 30 to 50 percent, effective May 18, 1999.  However, in 
January 2000, the RO made the 50 percent rating for the 
bipolar disorder effective from December 28, 1998.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is well grounded under 
38 U.S.C.A. § 5107(a), as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning severity 
of his bipolar disorder (within the competence of a lay party 
to report) is sufficient to well ground his claim.

Once it has been determined that a claim is well grounded, VA 
has a duty to assist in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107(a).

After the RO issued the last supplemental statement of the 
case in January 2000 and transferred the records in this case 
to the Board in March 2000, a letter from the veteran's 
employer and a copy of a March 2000 VA outpatient treatment 
record were received by the RO.  This additional evidence is 
pertinent to the veteran's appeal.  Pursuant to 38 C.F.R. 
§ 19.37(b), the RO forwarded these documents to the Board.

Evidence received pursuant to 38 C.F.R. § 19.37(b) must be 
referred to the RO unless such consideration is waived by the 
appellant or representative, or unless the Board grants the 
benefits requested on appeal.  Such waiver must be in 
writing.  38 C.F.R. § 20.1304(c).  No such waiver is in 
evidence.  As this evidence pertains to the claim on appeal, 
the new evidence must be referred to the RO for review and 
preparation of a supplemental statement of the case.

The Board notes that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim is neither optional nor discretionary, and 
it includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In this case, the record demonstrates that the veteran was 
afforded a VA psychiatric examination to determine the 
severity of his bipolar disorder in June 1998.  However, VA 
hospital records show that he was admitted for 8 days from 
December 1998 to January 1999 to treat his bipolar disorder.  
It is observed that he has not been afforded a VA psychiatric 
examination since that time.  Reexamination will be requested 
whenever there is a need to verify the current severity of a 
disability, where there has been a material change in a 
disability, or when the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (1999).  In this case, the Board finds 
that another VA psychiatric examination will be of great 
utility in determining the current severity of the veteran's 
bipolar disorder.  Littke, 1 Vet. App. at 92.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, it is REMANDED 
for the following action:

1.  The RO should request the veteran to 
identify the names and addresses of all 
medical care providers who have treated 
him for his bipolar disorder since June 
1998.  After securing any necessary 
releases, the RO should obtain copies of 
all VA and private treatment records (not 
already of record), for association with 
the claims folder.

2.  The veteran should be scheduled for a 
psychiatric examination to determine the 
nature and severity of his bipolar 
disorder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be conducted and 
the results reported in detail.  The 
examiner should identify the symptoms 
attributable to the veteran's bipolar 
disorder and describe the severity of 
these symptoms.  The examiner should 
assess the severity of the veteran's 
bipolar disorder by specifically 
assigning it a Global Assessment of 
Functioning (GAF) score and include a 
brief explanation of what the GAF score 
assigned represents.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
above development has been accomplished.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4  Thereafter, the RO should readjudicate 
the veteran's claim for an increased 
evaluation for a bipolar disorder and, in 
so doing, specifically document 
consideration of the letter from the 
veteran's employer and the copy of the 
March 2000 VA outpatient treatment record 
which were associated with the claims 
folder in March and May 2000, 
respectively.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


